Citation Nr: 0004669	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  98-08 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania




THE ISSUE

The propriety of the initial noncompensable disability rating 
for the service-connected peripheral neuropathy located in 
the left thigh.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1992 to June 
1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision of the RO.  



REMAND

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, and sensory disturbances.  38 C.F.R. § 4.120 (1999).  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 
(1999).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes referred to in 
this section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  
Id.  

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124 (1999).  

With regard to peripheral nerve injuries, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (1999).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  

The Board observes that the VA medical evidence of record is 
relatively consistent as to the location primarily affected 
by the veteran's service-connected disability currently under 
appeal.  A September 1996 VA report of medical examination 
described the disability as "an area of hypesthesia over the 
lateral aspect of the left lower thigh region."  A March 
1997 report of a VA spine examination noted "an area of 
hypesthesia on the outer margin of the left thigh."  A 
January 1998 VA report of neurologic evaluation noted 
constant dysesthesia of the "left lateral thigh."  However, 
the VA medical evidence of record appears to conflict 
regarding the specific nerves involved, the etiology of the 
disability and the impairment of function associated with 
this disability.  

The September 1996 VA report of medical examination noted a 
diagnosis of peripheral neuropathy of the left thigh region.  
Although the report did not directly report the etiology of 
the disability, the veteran stated that she had noticed the 
hypesthesia subsequent to an injection of Demerol in her left 
buttock after a 1994 knee surgery.  The report also noted 
that, after a 1994 knee injury, the veteran had noticed 
occasional right hip cramping and that, although this had not 
progressed, she had also noticed occasional slight cramping 
in the left hip.  Additionally, the report indicated that the 
disability was not wholly sensory, as it was noted that 
sensation and motor power was intact and active, except for 
the area of hypesthesia along the middle third of the lateral 
aspect of the left thigh.  The report also noted that the 
superficial and deep tendon reflexes were equal and active 
bilaterally.  

The March 1997 report of a VA spine examination opined that 
the area of hypesthesia on the outer margin of the veteran's 
left leg was due to an injury to a branch of the sciatic 
nerve.  Although the report listed no specific details 
regarding the injury, the veteran reported that she had 
"received a shot of Demerol in the buttock and subsequently 
developed numbness in the outer margin of the left thigh."  
The report noted no motor deficits, graded motor testing as 
"5/5" and stated that the deep tendon reflexes were 
"essentially normal."  

The January 1998 VA report of neurologic evaluation noted 
that the veteran had been on the operating table in 1994 for 
five to six hours and then in bed for approximately two days 
thereafter.  Although the report noted that the veteran had 
received shots of Demerol in the left upper gluteal region, 
the physician opined that the dysesthesia was "most likely 
secondary to a compression neuropathy of the left lateral 
femoral cutaneous nerve."  Furthermore, the report noted 
that the deep tendon reflexes were "plus 1/5 throughout 
including ankle jerks."  The report also noted that the 
veteran reported localized chronic low back pain secondary to 
a motor vehicle accident and that the veteran did not believe 
this was associated with the left thigh disability.  

The veteran's service-connected disability is reported on the 
November 1996 rating decision as "peripheral neuropathy, 
left thigh region" and is currently rated as noncompensable 
under the provisions of 38 C.F.R. § 4.124a including 
Diagnostic Code 8529.  That code, appropriate for paralysis 
of the external cutaneous nerve of the thigh, provides for 
the assessment of a noncompensable rating (i.e., zero percent 
disability rating) where there is mild or moderate paralysis 
of the external cutaneous nerve of the thigh.  38 C.F.R. 
§ 4.124a including Diagnostic Code 8529.  A 10 percent 
evaluation, the maximum under Diagnostic Code 8529, requires 
severe to complete paralysis of the external cutaneous nerve 
of the thigh.  Id.  

However, during the October 1999 hearing before this Member 
of the Board, the veteran's representative indicated that an 
inappropriate Diagnostic Code might have been assigned in 
that it did not appear that the injury was located in the 
cutaneous nerve.  The veteran's representative also noted 
that Diagnostic Code 8526 (femoral anterior crural nerve) 
would be more appropriate for evaluating this disability.  

Here, the evidence includes conflicting medical opinions 
regarding which nerve is involved, the etiology of the 
disability and the degree of impairment of motor function and 
loss of reflex associated with this disability.  The January 
1998 VA report of examination noted a compression neuropathy 
of the left lateral femoral cutaneous nerve while the March 
1997 report indicated an injury to a branch of the sciatic 
nerve, presumably related to a shot of Demerol.  The January 
1998 report graded the deep tendon reflexes as "plus 1/5" 
throughout, including ankle jerks, while the March 1997 
report noted deep tendon reflexes to be "essentially 
normal."  The September 1996 report indicated that the 
disability involved a loss of both sensory and motor power in 
the area of the disability.  

Given the conflicting VA medical evidence, the veteran should 
be afforded an additional VA medical examination in order to 
fully evaluate her current level of disability as well as to 
determine which nerves are involved so as to assist the RO in 
selecting the most appropriate diagnostic code for evaluating 
this disability.  The Board observes that knowledge of the 
specific nerve involved is important in that several 
diagnostic codes are available for rating diseases of the 
peripheral nerves, including, for example, Diagnostic Code 
8520 (sciatic nerve), Diagnostic Code 8526 (femoral anterior 
crural nerve) and Diagnostic Code 8529 (external cutaneous 
nerve of the thigh).  

Additionally, in November 1996, the RO denied several of the 
veteran's claims, including a claim of service connection for 
a bilateral hip disorder.  In addition, the RO granted 
service connection for peripheral neuropathy located in the 
left thigh and assigned a noncompensable disability rating.  

In February 1997, the veteran submitted a written statement 
that the Board reads as a Notice of Disagreement (NOD) 
regarding the issues of the initial noncompensable disability 
rating for the peripheral neuropathy located in the left 
thigh and the claim of service connection for a bilateral hip 
disability.  However, the April 1998 Statement of the Case 
(SOC) contained only the issue of an increased rating for 
peripheral neuropathy located in the left thigh (described in 
the SOC as "paralysis of the external cutaneous nerve of the 
thigh").  As the Court explained in Manlincon v. West, 12 
Vet. App. 238 at 240-241 (1999), where the record contains a 
NOD and no SOC, the case must be remanded for the RO to issue 
a SOC and provide the veteran an opportunity to perfect an 
appeal.  See also Holland v. Gober, 10 Vet. App. 433, 436 
(1997) (per curiam order) (vacating BVA decision and 
remanding matter when VA failed to issue SOC after claimant 
submitted timely NOD).  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to her claim.  VA is, however, obligated under 
38 U.S.C.A. § 5103(a) to advise an applicant of evidence 
needed to complete her application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the applicant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  

Thus, the veteran is advised that, in order to present a 
well-grounded claim of service connection for bilateral hip 
disability, she must submit medical evidence to establish a 
nexus between an injury or disease incurred in or aggravated 
by service and a current bilateral hip disability.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  

In light of the foregoing, the Board is REMANDING this case 
for the following action:

1.  The RO should take appropriate steps 
in order to provide the veteran and her 
representative with a SOC regarding the 
issue of service connection for bilateral 
hip disability which was denied by the RO 
in November 1996.  The veteran and her 
representative then should be advised of 
the requirements for perfecting an appeal 
and provided the opportunity to do so.  
Then, the RO should respond accordingly.  

2.  The RO should take appropriate steps 
to contact the veteran and request that 
she identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated her for the service-connected 
peripheral neuropathy located in the left 
thigh since service.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

3.  The RO should again schedule the 
veteran for a VA examination to determine 
the current severity of the service-
connected peripheral neuropathy of the 
left thigh.  All indicated tests must be 
conducted.  The claims folder must be 
made available to and reviewed by the 
examiner, and the examiner should report 
whether the claims folder was indeed 
available and reviewed.  The examiner 
should elicit from the veteran and record 
a full medical history in this regard.  
The examiner should identify the site of 
the injury as well as the specific nerves 
injured.  The examiner should also 
specifically indicate whether there is 
sciatic nerve involvement.  The examiner 
should also identify and characterize any 
impairment to motor function, trophic 
changes, sensory disturbances, loss of 
reflexes and pain or muscle atrophy 
associated with the disability.  A 
complete rationale for each opinion 
expressed must be provided.  The report 
of the examination should be associated 
with the veteran's claims folder.  

4.  After undertaking any additional 
indicated development, the RO should 
review the veteran's claim in light of 
the additional evidence provided by the 
veteran, and considering the 
applicability of 38 C.F.R. § 4.120 
regarding evaluations by comparison given 
the site and character of the injury, 
relative impairment to motor function, 
trophic changes, and sensory 
disturbances, 38 C.F.R. § 4.123 regarding 
loss of reflexes, muscle atrophy, sensory 
disturbances, constant pain and the nerve 
involved, including the sciatic nerve, 
and 38 C.F.R. § 4.124 regarding dull or 
intermittent pain sufficient to identify 
the nerve involved.  If the issue remains 
denied, the veteran should be furnished 
with an appropriate Supplemental 
Statement of the Case and be given an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until she is 
otherwise notified, but she may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995); Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


